Pee Cueiam,
This appeal is from the decree of the court below discharging defendants’ rule to show cause why the judgment in plaintiff’s favor entered in 1893, on the scire facias to revive, should not be opened as to them and they let into a defense.
*377Our consideration of the evidence, aided by the clear and concise argument of defendants’ counsel, has not convinced us that there was any error in discharging the rule. In view of all the facts and circumstances disclosed by the evidence we cannot say that there was any abuse of the sound discretion that should always be exercised in such cases.
Decree affirmed and appeal dismissed at appellants’ costs.